The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8-16-2022 is acknowledged. Claims 1-8 are pending. Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 9-23-2021 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al. (U.S. Patent 6,149,921 – IDS filed on 9-23-2021).

Rodriguez et al. discloses compositions comprising nanoparticles comprising outer membrane protein complex (OMPC) of Neisseria meningitidis bacterium conjugated to the GM3 ganglioside (see abstract and column 5, lines 1-35). 
Moreover, with regard to claim 2, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Additionally, Applicant is reminded “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In the instant case given that the nanoparticles of the cited reference are made from the same components utilizing the same reagents they would necessarily have the same physical, biological and immunological characteristics.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez et al. (EP 1 356 822 – IDS filed on 9-23-2021).

Fernandez et al. discloses compositions comprising nanoparticles comprising outer membrane protein complex (OMPC) of Neisseria meningitidis bacterium conjugated to the GM3 ganglioside (see Example 1 on page 7). 
Moreover, with regard to claim 2, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Additionally, Applicant is reminded “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In the instant case given that the nanoparticles of the cited reference are made from the same components utilizing the same reagents they would necessarily have the same physical, biological and immunological characteristics.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estevez et al. (Vaccine Vol. 18, pages 190-197 – IDS filed on 9-23-2021).
Estevez et al. discloses compositions comprising nanoparticles comprising outer membrane protein complex (OMPC) of Neisseria meningitidis bacterium conjugated to the GM3 ganglioside (see section 2.3 on pages 191-192). 
Moreover, with regard to claim 2, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Additionally, Applicant is reminded “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In the instant case given that the nanoparticles of the cited reference are made from the same components utilizing the same reagents they would necessarily have the same physical, biological and immunological characteristics.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez Molina et al. (U.S. Patent 7,776,342).

Fernandez Molina et al. discloses compositions comprising nanoparticles comprising outer membrane protein complex (OMPC) of Neisseria meningitidis bacterium conjugated to the GM3 ganglioside (see abstract and column 5, lines 43-48 for example). 
Moreover, with regard to claim 2, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Additionally, Applicant is reminded “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In the instant case given that the nanoparticles of the cited reference are made from the same components utilizing the same reagents they would necessarily have the same physical, biological and immunological characteristics.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 10, 2022